Case 1:19-cv-11332-LAK Document 28 Filed 09/29/20 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com

 

Ashly E. Sands (AS 7715}
asands@ipcounselors.com
Breanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Palm Angels S.R.L.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PALM ANGELS 8.R.L.,
Plaintiff
V.

AAPEO], et al.,
Defendants

CIVIL ACTION No.
19-cv-11332 (LAK)

!
|
|
|
!
!
!
i
!
!
1
!
!
i
!
!
!
!
!
!
!
!
i
!
1
!
1
i

 

6 2P Ae remo

FRAT ie
F VOLUNTARY DISMISSAL - PES/ENFL lb fa oud, cK

et ef |

PURSUANT TO Rule 41(a)(1)(A)G) of the Federal Rules of Civil Procedure, Plaintiff Palm

Angels S.R.L. (“Palm Angels” or “Plaintiff”), by its undersigned attorneys, hereby gives notice

of dismissal of all claims against Defendants Designer_brand08 and Vogogirl and Zhunin in the

above-captioned action, with prejudice, and with each party to bear its own attorneys’ fees, costs

and expenses.
 

Case 1:19-cv-11332-LAK Document 26 Filed 09/29/20 Page 2 of 2

Dated: April 28, 2020 Respectfully submitted,

BY:

It is so ORDERED.

Signed at New York, NY on / MG 2020.
{

Judge Lewis A.

EPSTEIN DRANGEL LLP

/s/ Brieanne Scully
Brieanne Scully (BS 3711)
bscully@ipcounselors.com

 

EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Palm Angels S.R.L.

  
   

United States District Judge
